Case: 19-11118     Document: 00515712468         Page: 1     Date Filed: 01/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 20, 2021
                                  No. 19-11118
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Royal Bruce Richards,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-112-2


   Before Barksdale, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Royal Bruce Richards pleaded guilty to conspiracy to possess, with
   intent to distribute, a substance containing a detectable amount of
   methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11118       Document: 00515712468           Page: 2    Date Filed: 01/20/2021




                                      No. 19-11118


   He was sentenced to, inter alia, a within-Sentencing Guidelines term of 87-
   months’ imprisonment.
          Richards challenges the court’s calculation of the drug quantity
   attributable to him. Although post-Booker, the Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          The determination of the drug quantity for sentencing purposes is a
   factual finding, resulting in review only for clear error. E.g., United States v.
   Dinh, 920 F.3d 307, 310 (5th Cir. 2019) (citations omitted). And, a district
   court may adopt the facts from a presentence investigation report (PSR)
   “without further inquiry if those facts have an adequate evidentiary basis
   with sufficient indicia of reliability and the defendant does not present
   rebuttal evidence.”     Id. at 313 (internal quotation marks and citations
   omitted) (emphasis in original). Moreover, when calculating drug quantity,
   the district court can consider the statements of coconspirators even if they
   “are somewhat imprecise”, as long as they are not “implausible”. United
   States v. Kearby, 943 F.3d 969, 974–75 (5th Cir. 2019) (internal quotation
   marks omitted).
           The PSR stated Richards was responsible for 5,561.85 grams of
   methamphetamine, based on: amounts found in his vehicle and residence;
   and his distributing to three coconspirators. The PSR stated, inter alia,




                                           2
Case: 19-11118      Document: 00515712468           Page: 3   Date Filed: 01/20/2021




                                     No. 19-11118


   Richards was responsible for 105 ounces of methamphetamine, based on daily
   sales of one ounce for 105 days to one of the three coconspirators (the
   resulting amount comprised approximately 54 percent of the drug quantity).
   This finding was based on the coconspirator’s statement that his and
   Richards’ drug relationship stretched from August or September 2018 until
   Richards’ arrest that December.
           In the same interview, however, the coconspirator stated he
   purchased methamphetamine from Richards for “approximately six to eight
   weeks”. Richards contends the drug-quantity calculation should include one
   ounce of methamphetamine a day for six to eight weeks, rather than for 105
   days.
           Richards fails to show the longer distribution window adopted by the
   district court was implausible. See Kearby, 943 F.3d at 974–75; see also United
   States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). An addendum to the
   PSR provides that the coconspirator’s statement is reliable, because it was
   consistent with a drug ledger Richards kept during a portion of the time he
   distributed methamphetamine to the coconspirator. At sentencing, however,
   Richards did not introduce the drug ledger or present any other rebuttal
   evidence to support the shorter window. Accordingly, the district court was
   entitled to rely on the facts provided in the PSR. See Dinh, 920 F.3d at 313.
   In short, Richards has not demonstrated the requisite clear error. See
   Betancourt, 422 F.3d at 246.
           AFFIRMED.




                                          3